THIRD AMENDMENT AGREEMENT

THIS THIRD AMENDMENT AGREEMENT (this “Amendment”), dated as of June 18, 2007, is
among RENAISSANCERE HOLDINGS LTD. (the “Borrower”), the Lenders listed on the
signature pages hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as LC Issuer and BANK
OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders.

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Credit Agreement dated as of August 6, 2004 (as amended and
supplemented to date, the “Credit Agreement”);

WHEREAS, the parties hereto wish to amend the Credit Agreement as hereinafter
set forth;

NOW, THEREFORE, the parties hereto, in consideration of the premises and the
mutual agreements herein contained, hereby agree as follows:

Section 1. Credit Agreement Definitions. Capitalized terms used herein that are
defined in the Credit Agreement shall have the same meanings when used herein
unless otherwise defined herein.

Section 2. Amendments To Credit Agreement. Effective on (and subject to the
occurrence of) the Third Amendment Effective Date (as defined below), the Credit
Agreement shall be amended as follows:

(a) Section 7.10 of the Credit Agreement is amended in its entirety to read as
follows:

Section 7.10 Dividends, etc. Not, and not permit its Subsidiaries to, (a)
declare or pay any dividends on any of its capital stock (other than pro rata
payments of dividends by a Subsidiary to the Borrower and such Subsidiary’s
other shareholders), (b) purchase or redeem any capital stock of the Borrower or
any Subsidiary or any warrants, options or other rights in respect of such stock
(other than the pro rata purchase or redemption by a Subsidiary of its capital
stock, warrants, options or other rights in respect of such stock and
redemptions by RIHL of its redeemable preference shares), (c) purchase or redeem
or prepay, prior to its scheduled payment date, any Debt (other than the Credit
Extensions), or (d) set aside funds for any of the foregoing (collectively
“Restricted Payments”); except that (i) the Borrower may declare or pay any
Restricted Payment described in clauses (a), (b) or (c) above provided no
Default or Event of Default has occurred and is continuing on the date of such
declaration or payment or would result therefrom, (ii) the Borrower may pay
dividends on any of its preference shares provided no Event of Default under
Section 7.1 [Debt to Capital Ratio], Section 7.2 [Net Worth/Renaissance Net
Worth], Section 8.1(a) [Non-Payment of Loan]or Section 8.1(b) [Non-Payment of
Interest, Fees, etc.] and no Default or Event of Default under Section 8.1 (e)
[Bankruptcy, Insolvency, etc.] has occurred and is continuing on the date of
such declaration or payment, and (iii) any Insurance Subsidiary may pay any

 

 

--------------------------------------------------------------------------------



Restricted Payment described in clause (b) above on a non prorata basis provided
no Default or Event of Default has occurred and is continuing on the date of
such payment.

(b) Schedules 5.1, 5.2, 5.3, 5.4, 5.11, 5.14, 5.15 and 7.7 to the Credit
Agreement are deleted and Schedules 5.1, 5.2, 5.3, 5.4, 5.11, 5.14, 5.15 and 7.7
attached hereto are substituted therefor.

Section 3. Representation and Warranties. In order to induce the Lenders, the LC
Issuer and the Administrative Agent to execute and deliver this Amendment, the
Borrower hereby represents and warrants to the Lenders, the LC Issuer and to the
Administrative Agent that after giving effect to the amendments in Section 2
hereof:

(a) no Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of this Amendment; and

(b) the representations and warranties of the Borrower contained in Article 5
(other than Section 5.4) of the Credit Agreement, as updated by the revised
Schedules to the Credit Agreement attached hereto and replacing the existing
schedules in their entirety, are true and correct in all material respects as of
the date hereof, with the same effect as though made on and as of such date
(except where such representation or warranty speaks as of a specified date).

Section 4. Conditions to Effectiveness. The amendments set forth in Section 2
hereof shall become effective on the date (the “Third Amendment Effective Date”)
when the Administrative Agent shall have received four counterparts of this
Amendment executed by the Borrower, the Administrative Agent and the Required
Lenders.

Section 5. Reaffirmation of Loan Documents. From and after the date hereof, each
reference to the Credit Agreement that appears in any other Loan Document shall
be deemed to be a reference to the Credit Agreement as amended hereby. As
amended hereby, the Credit Agreement is hereby reaffirmed, approved and
confirmed in every respect and shall remain in full force and effect.

Section 6. Counterparts; Effectiveness. This Amendment may be executed by the
parties hereto in any number of counterparts and by the different parties on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same agreement.

Section 7. Governing Law; Entire Agreement. This Amendment shall be deemed a
contract made under and governed by the laws of the State of New York. This
agreement constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements with
respect thereto.

Section 8. Loan Document. This Amendment is a Loan Document.

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date and year
first above written.

 

 

 

RENAISSANCERE HOLDINGS LTD.



 

By: 



/s/ Fred R. Donner

 

 

Title: Chief Financial Officer

 

 

 

BANK OF AMERICA, NATIONAL
ASSOCIATION, as Administrative Agent and Lender



 

By: 



/s/ Debra Basler

 

 

Title: Senior Vice President

 

 

 

THE BANK OF N.T. BUTTERFIELD & SON LIMITED.



 

By: 





    Title:  

 

 

 

THE BANK OF NEW YORK



 

By: 





    Title:  

 

 

 

BARCLAYS BANK PLC



 

By: 



/s/ Esther Carr

 

 

Title: Manager

 

 

--------------------------------------------------------------------------------



 

 

 

CITIBANK, N.A.



 

By: 



/s/ Michael Taylor

 

 

Title: Managing Director

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as LC Issuer and Lender



 

By: 



/s/ illegible

 

 

Title: Managing Director

 

 

By: 


/s/ Michael (illegible)

 

 

Title: Vice President

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION



 

By: 



/s/ David (illegible)

 

 

Title: Senior Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION



 

By: 



/s/ Mary K. Young

 

 

Title: Senior Vice President

 

 

 

MELLON BANK, N.A.



 

By: 





 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

 

UBS LOAN FINANCE LLC



 

By: 



/s/ Richard L. Tavrow

 

 

Title:

Director

 

 

By: 


/s/ David B. Julie

 

 

Title:

Associate Director

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION



 

By: 



/s/ William R. Goley

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------